Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
 
The prior art taken alone or in combination failed to teach or suggest :
   In a system for constructing and dynamically maintaining a goals-based investment portfolio having an investment balance the system comprising a processor”
“whereby the processor plots on a x-y chart at set intervals: (a) a goal threshold based on the investment timeframe, investment balance, target balance, first minimum probability factor, and potential return and inherent risk for each financial asset, (b) a loss threshold based on the investment timeframe, investment balance, target balance, second minimum probability factor, and potential return and inherent risk for each financial asset, and (c) an efficient frontier based on the projected returns and inherent risks of all assets; whereby the processor determines an upper goal point as the right-most intersection, if any, of the goal threshold and the efficient frontier; whereby the processor determines a loss point as the right-most intersection of the loss threshold and the efficient frontier, and whereby the processor determines an optimal probability point defined as a tangential point of intersection between the goal threshold and the efficient frontier achieved by increasing or decreasing the first minimum probability factor until tangency is achieved” as recited in independent claim 1.



“whereby within a reasonable time, not to exceed sixty (60) seconds, the processor: determines a projected return and inherent risk for each asset based on the present value and future projections or historical data; determines a projected portfolio wealth value at each predetermined interval within, determines the probability that the projected portfolio wealth value will be greater than or equal to the target balance at the end of the investment timeframe, and compares the probability of meeting the target balance at the end of the investment timeframe with the minimum probability and optionally the maximum probability, and when the 

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant to the claimed invention but failed to teach or suggest 
the above noted limitations.
Maggioncalda (US Patent No. 7,062,458)  discloses a financial advisory system wherein a user 
may provide a target retirement age, an indication of a target level of investment risk and an indication of a retirement income goal.  The system then generates a probability level of achieving the retirement income goal.  The system also advises users of the feasibility and optimal portfolio allocations among a set of available financial products on a user interface.

 Jenson et al (US Pub. No. 2003/0028466) disclose a system and method for providing financial 
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

February 18, 2021